DETAILED ACTION
This office action is responsive to the amendment filed 8/19/2020.  As directed, claims 1, 12, and 14 have been amended, claims 7-9, 16, and 21 have been canceled.  Thus claims 1-6, 10-15, and 17-20 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings



The drawings were received on 10/30/2020.  These drawings are acceptable.

Claim Objections


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claim numbering currently recites 7-9. (Canceled) while presenting 8. (Previously Presented), and 9. (Previously Presented).  The claim listing ends with 18. (Previously Presented) and 21. (Canceled) while omitting claims 19 and 20.  This is improper.
Misnumbered claims 8-18 have been renumbered 10-20.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woog et al. (2002/0156402) in view of Goren (2011/0270137), Skover et al. (2005/0148908), and Baulard-Cogan (3,077,878).
Regarding claim 1, Woog discloses an appliance (fig. 1), comprising: a cyclical mechanical strain component  configured to apply a mechanical strain to a portion of skin 
	Woog discloses contact points (29; i.e. fig. 4a shows spaced contact points) but does not specifically disclose the contact points are located at a distance from each other that is based on an inverse of a selected peak cyclic or oscillation frequency.  However, Goren teaches the contact points (105) are located at a distance from each other that is based on an inverse of a selected peak cyclic frequency ([0122] lines 1-7 disclose spacing the contacts based on the wavelength which is the inverse of frequency). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided contact points of Woog with spacing based on inverse frequency as taught by Goren to provide the advantage of enhanced focused stimulation for greater therapeutic effect.
Woog discloses applying 60 Hz for at least one minute but does not specifically  a frequency ranging from about 30 hertz to about 50 hertz for a duration sufficient to affect upregulation of one or more epidermis-associated proteins without substantially affecting upregulation of dermoepidermal-junction-associated proteins or dermis-associated proteins in the portion of skin.  However, Skover teaches an adjustable waveform controller ([0132] lines 1-6) able to select a waveform of 25-33 Hz ([0151] lines 1-8) for a suitable duration ([0093] last 5 lines discloses 1 to 5 minutes) and thereby able to affect upregulation of one or more epidermis-associated proteins without substantially affecting 
Woog substantially teaches the claimed invention except for the end portion defining a concave cup, wherein the end portion comprises a non-rigid material that permits deflection of the plurality of contact points along a length of the central support.  However, Baulard-Cogan discloses the end portion (11) defining a concave cup (as shown in fig. 2, the end portion in concave), wherein the end portion (11) comprises a non-rigid material (col. 2 lines 10-15) that permits deflection of the plurality of contact points along a length of the central support (4, 5) (col. 2 lines 50-60 disclose the resiliently deformable end portion can bend/deform to accommodate variations of curvature of the body.  Thus the end portion is able to deflect backwards to accommodate curvatures). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end portion of Woog to be concave and resiliently deformable as taught by Baulard-Cogan to provide the advantage of enhanced comfort and conformity for targeted treatment.
Regarding claims 2 and 15, the modified Woog discloses applying the mechanical strain to the portion of skin with the two treatment operations being applied concurrently ([0153] lines 
Regarding claim 3, Woog discloses the circuitry includes a remotely located component ([0033] lines 1-5 disclose an inductive charging unit which is wireless and remote during use).
Regarding claim 4, Woog discloses the remotely located component (8, 12) is operably coupled via wireless communication ([0033] lines 1-5 disclose inductive charging which is wireless).
Regarding claim 5, Woog discloses the remotely located component (8) is operably coupled via a receivers (12).
Regarding claim 6, Woog discloses the circuitry includes circuitry having one or more components (5, 8, 12) operably coupled to each other, wherein the one or more components are operatively coupled via an inductive coupling ([0033] lines 1-5).
Regarding claims 10 and 17, Woog discloses the work piece is a brush ([0073] lines 1-10).
Regarding claims 11 and 18, Woog discloses the appliance is configured to move the work piece (1) and moving the work piece in a motion of oscillation ([0040] lines 1-6).
Regarding claim 12, Woog discloses the work piece includes a cup-shaped end (i.e. figs. 4E and 4F show cup ends being round) configured such that when a force is applied from the work piece to the portion of skin (see fig. 3), and the force is in a range from 85 grams-force to 100 grams-force, the plurality of contact points (29) are the only portions of the work piece to contact the portion of skin (as shown in fig. 3, only portions 29 contact the skin when a force of 350 grams force is applied, [0074] last line.  Thus, the portions would also be the portions to contact the skin when a lighter force of 100 grams is applied). 

Regarding claim 14, Woog discloses a method for modulating one or more cutaneous proteins, the method comprising the steps of: applying a mechanical strain to a portion of skin ([0073] last 5 lines , [0074] last 5 lines disclose providing loads and stress forces to the skin thereby producing strain) with an appliance comprising the cyclical mechanical strain component includes a source of motion (2) coupled to a work piece  (1) that is configured to contact the portion of skin, wherein fig. 3shows that only the plurality of contact points (29) are in contact with the portion of skin (30) during use when a force is applied to the appliance to bias the work piece toward the skin ([0040] lines 1-6 and fig. 3show only the contact points in contact as force is applied in use) wherein the source of motion (2) and the work piece (1) are configured to cause induction of mechanical strain within the portion of skin sufficient to modulate the one or more cutaneous proteins ([0040] lines 1-6, [0043] last 10 lines,[0072] lines 1-4 discloses applying stress via the motor 2 and attachment 1 to case cell renewal and thickening), for a duration sufficient to affect upregulation of one or more cutaneous proteins ([0017] lines 1-3 discloses providing epidermal cell renewal and  thickening as upregulation); applying a cyclical mechanical strain having an oscillation frequency ([0040] lines 1-6) ranging from about 50 hertz to about 100 hertz ([0073] last 5 lines disclose 60Hz) for a duration sufficient to affect upregulation of at least one epidermis-associated protein, one dermoepidermal-junction-associated proteins, and one dermis-associated proteins in the portion of skin ([0017] lines 1-3, [0050] lines 1-6, [0067] last 5 lines, [0086] lines 1-9  discloses providing epidermal cell renewal via treatment at 60hz over 2-5 minutes.  Thus, at least one epidermis-associated proteins, 
Woog discloses contact points (29; i.e. fig. 4a shows spaced contact points) but does not specifically disclose the contact points are located a t a distance from each other that is based on an inverse of a selected peak cyclic or oscillation frequency.  However, Goren teaches the contact points (105) are located at a distance from each other that is based on an inverse of a selected peak cyclic frequency ([0122] lines 1-7 disclose spacing the contacts based on the wavelength which is the inverse of frequency). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided contact points of Woog with spacing based on inverse frequency as taught by Goren to provide the advantage of enhanced focused stimulation for greater therapeutic effect.
Woog discloses applying 60 Hz for at least one minute but does not specifically  a frequency ranging from about 30 hertz to about 50 hertz for a duration sufficient to affect upregulation of one or more epidermis-associated proteins without substantially affecting upregulation of dermoepidermal-junction-associated proteins or dermis-associated proteins in the portion of skin.  However, Skover teaches an adjustable waveform controller ([0132] lines 1-6) able to select a waveform of 25-33 Hz ([0151] lines 1-8) for a suitable duration ([0093] last 5 lines discloses 1 to 5 minutes) and thereby able to affect upregulation of one or more epidermis-associated proteins without substantially affecting upregulation of dermoepidermal-junction-associated proteins or dermis-associated proteins in the portion of skin (i.e. the low frequency on i.e.  33 Hz is high enough to affect epidermis proteins but not high enough to substantially affect dermoepidermal-junction or dermis proteins).  It would have been obvious to one having ordinary skill in the art before the effective filing date of 
Woog substantially teaches the claimed invention except for the end portion defining a concave cup, wherein the end portion comprises a non-rigid material that permits deflection of the plurality of contact points along a length of the central support.  However, Baulard-Cogan discloses the end portion (11) defining a concave cup (as shown in fig. 2, the end portion in concave), wherein the end portion (11) comprises a non-rigid material (col. 2 lines 10-15) that permits deflection of the plurality of contact points along a length of the central support (4, 5)  (col. 2 lines 50-60 disclose the resiliently deformable end portion can bend/deform to accommodate variations of curvature of the body.  Thus the end portion is able to deflect backwards to accommodate curvatures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end portion of Woog to be concave and resiliently deformable as taught by Baulard-Cogan to provide the advantage of enhanced comfort and conformity for targeted treatment.
Regarding claim 19, Woog discloses in fig. 3  the portion of skin being substantially equal in size to a contact area (tips of 29) of the work piece configured to contact the portion of skin (as shown the circumference of the tip portions are equal to the contact circumference of the skin).
Regarding claim 20, Woog discloses the duration being about 1 minute to about 5 minutes ([0067] last line discloses 4 minutes), and applying the mechanical strain to the portion of skin without substantial interruption during a treatment time period ([0086] lines 1-6 disclose .

Response to Arguments
Applicant's arguments filed10/30/2020 have been fully considered but they are not persuasive.
Applicant argues on page 10 last 2 paragraphs that the claim listing is correct.  Examiner respectfully disagrees.  The claim numbering currently recites 7-9. (Canceled) while presenting 8. (Previously Presented), and 9. (Previously Presented).  The claim listing ends with 18. (Previously Presented) and 21. (Canceled) while omitting claims 19 and 20.  This is improper.  Thus, the objection is maintained.
Applicant argues on page 12 1st and 2nd paragraphs that the cited references td onto teach only the contact points contact the user.  Examiner respectfully disagrees. [0040] lines 1-6 disclose applying a force and fig. 3 shows that only the contact points are in contact as the force is applied in use.  Thus, Woog teaches this limitation as claimed.
Applicant argues on page 12 last paragraph through page 13 1st paragraph that one would not be motivated to combine Goren and Baulard-Cogan and the applied references do not teach the newly added limitation of a non-rigid material in combination with an inverse frequency.  Examiner respectfully disagrees.   The office action does not propose amending the device of Goren.  It would have been obvious to one having ordinary skill in the art to have provided contact points of Woog with spacing based on inverse frequency as taught by Goren to provide the advantage of enhanced focused stimulation for greater therapeutic effect. In addition, it would have been obvious to one having ordinary skill in the art to have modified the end portion .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/           Primary Examiner, Art Unit 3785